DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

  NATALIE FERNANDES, as Wife, and Personal Representative for the
               Estate of JOSEPH FERNANDES,
                          Appellant,

                                     v.

SOVEREIGN HEALTHCARE OF PORT ST. LUCIE, LLC, Owner, Current
 Licensee and a Delaware Corporation d/b/a TIFFANY HALL NURSING
        AND REHAB CENTER, and SOUTHERN HEALTHCARE
            MANAGEMENT, LLC, a Delaware Corporation,
                             Appellees.

                              No. 4D17-136

                           [December 6, 2017]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Janet C. Croom, Judge; L.T. Case No. 56-2011-CA-001820.

   Marc D. Johnson of Larson Johnson, P.L., Tampa, and Stanford R.
Solomon of The Solomon Law Group, P.A., Tampa, for appellant.

    Thomas A. Valdez of Quintairos, Prieto, Wood & Boyer, P.A., Tampa,
and Robin N. Knanal of Quintairos, Prieto, Wood & Boyer, P.A., Orlando,
for appellees.

PER CURIAM.

   Appellant Natalie Fernandes offered each of the Appellees a proposal to
settle her wrongful death action. The settlement proposals were rejected
by Appellees.    At trial, Fernandes was the prevailing party.        Her
subsequent motion for attorney’s fees and costs was denied as a result of
the trial court finding the settlement proposals to be unacceptably
ambiguous.

   We affirm all aspects of the final judgment as it relates to Fernandes’
motion for attorney’s fees. However, as recognized by both parties, we
must remand this case to the trial court with instructions that it address
Fernandes’ motion for costs pursuant to section 57.041(1), Florida
Statutes (2014) (“The party recovering judgment shall recover all his or her
legal costs and charges which shall be included in the judgment . . . .”).
   Affirmed in part, Reversed and Remanded in part.

LEVINE, FORST and KUNTZ, JJ., concur.

                          *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                   2